Citation Nr: 1234729	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral pes planus.

2.	Entitlement to an initial compensable evaluation for tinea versicolor prior to May 17, 2011, and an initial rating in excess of 30 percent from May 17, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 30, 1974 to September 17, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously brought before the Board in September 2010 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The Veteran's claim for entitlement to service connection for a skin disorder was granted in a November 2011 rating decision.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination July 2011 to determine the etiology of his bilateral pes planus.  The examiner provided an opinion that the Veteran's pes planus was not related to service and was not aggravated by service.  However, the Board observes that the pertinent legal criteria require inquiry as to whether the Veteran's preexisting pes planus increased in severity during his active duty, and if so, whether there is clear and unmistakable evidence (obvious or manifest) that such increase was due to the natural progress of the condition, i.e., not aggravated.  An addendum opinion from the July 2011 VA examiner is thus necessary in this case.  

In this regard, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  In this case, 2nd degree pes planus was noted on the Veteran's March 1974 enlistment examination.  The law provides further, that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

With regard to the Veteran's claim of entitlement to service connection for a skin disorder, this issue was recently granted in a November 2011 rating decision.  The Veteran then submitted a timely notice of disagreement in March 2012 as to the ratings assigned.  See 38 C.F.R. § 20.305 (2011).  

The RO has not issued a statement of the case to the Veteran which addresses his notice of disagreement for an increased evaluation for tinea versicolor.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Request that the July 2011 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's bilateral pes planus.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

a).  whether the Veteran's preexisting pes planus increased in severity during service; and 

b).  if so, whether there is clear and unmistakable (obvious or manifest) evidence that such increase in severity of the pes planus in service was due to the natural progression of the condition.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If the July 2011 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

2.	Issue a statement of the case for the claim of entitlement to an initial compensable evaluation for tinea versicolor prior to May 17, 2011, and an initial rating in excess of 30 percent from May 17, 2011.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

3.	After completing the above, and any other development deemed necessary, readjudicate the claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


